COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §

                                                  §               No. 08-12-00179-CV
                                                  §         AN ORIGINAL PROCEEDING
 IN RE: VNA, INC. d/b/a VNA HOME
 HEALTHCARE OF EL PASO,
                                                  §                 IN MANDAMUS
                                                  §

                                                  §

                                         JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Linda Y. Chew, Judge of the 327th District Court of El Paso, Texas, and

concludes that Relator’s petition for writ of mandamus should be conditionally granted. We

therefore direct the trial court is ordered to vacate its discovery order, in accordance with the

opinion of this Court. If writ of mandamus will issue should the trial court fail to comply.

       IT IS SO ORDERED THIS 25TH DAY OF APRIL, 2013.


                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.